Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 11/11/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US 2011/0186204) in view of Nakayama et al (US 2007/0040281).
Regarding claim 1, Cai discloses an ultrasonic welding system comprising a horn 24 and anvil 32 which clamp work piece 28 and ultrasonically bond them. Both the horn and anvil 24 and 32 may be provided with a thermal device 40 to heat the work piece during the ultrasonic welding operation. In addition, an external thermal device may be provided (shown above the horn and anvil in Fig. 1).
It is the examiner’s position that the thermal devices 40 meet the limitation of “heating elements positioned about the horn.” In addition, it is the examiner’s position 
However, Cai does not disclose the chamber as claimed by the applicant.  Regarding this difference, the applicant is directed to the reference of Nakayama.
Nakayama discloses a device for welding semiconductor materials which employs an ultrasonic bonding system with an ultrasonic horn (see paragraph [0153]). This ultrasonic bonding may be performed in a vacuum chamber (not shown) in order to prevent the materials from being exposed to a corrosive or damaging atmosphere (see paragraph [0155]).
It would have been obvious to one having ordinary skill in the art to employ a vacuum chamber, as taught by Nakayama, in the apparatus of Cai in order to provide the predictable result the materials from a corrosive or damaging atmosphere during the welding operation.
Applicant is reminded that "expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Therefore the concept of two panels wherein one of the panels has a molded post extending through the other panel has been fully considered, but is not given patentable weight in so far as it does not affect the structure of the claimed apparatus. (See MPEP §2115).
claim 2, the concept of the post is made of a material, a portion of the material flowing into the interior of the post to provide increased pull strength of the post has been fully considered, but is not given patentable weight in so far as it does not affect the structure of the claimed apparatus. (See MPEP §2115).
Regarding claim 3, it is the examiner’s position that the vacuum drawn in the vacuum chamber of Nakayama must be drawn prior to and during the welding operation in order to protect the materials being welded.
Regarding clam 4, it is the examiner’s position that the vacuum draw inherently must be stopped after the welding operation in order to remove the finished workpiece from the chamber.
Regarding claim 5, a vacuum draw inherently removes air and therefore removes oxygen from the chamber.
Regarding claim 6, it is the examiner’s position that holding the horn in place after welding is well known and conventional in the art in order to allow the melted or molten material to re-solidify and thereby prevent undesirable flow of such melted or molten material.
Regarding claim 10, Cai discloses an ultrasonic welding system comprising a horn 24 and anvil 32 which clamp work piece 28 and ultrasonically bond them. Both the horn and anvil 24 and 32 may be provided with a thermal device 40 to heat the work piece during the ultrasonic welding operation. In addition, an external thermal device may be provided (shown above the horn and anvil in Fig. 1).
It is the examiner’s position that the thermal devices 40 meet the limitation of “heating elements positioned about the horn.” In addition, it is the examiner’s position 
However, Cai does not disclose the chamber as claimed by the applicant.  Regarding this difference, the applicant is directed to the reference of Nakayama.
Nakayama discloses a device for welding semiconductor materials which employs an ultrasonic bonding system with an ultrasonic horn (see paragraph [0153]). This ultrasonic bonding may be performed in a vacuum chamber (not shown) in order to prevent the materials from being exposed to a corrosive or damaging atmosphere (see paragraph [0155]).
It would have been obvious to one having ordinary skill in the art to employ a vacuum chamber, as taught by Nakayama, in the apparatus of Cai in order to provide the predictable result the materials from a corrosive or damaging atmosphere during the welding operation. It is the examiner’s position that the vacuum drawn in the vacuum chamber of Nakayama must be drawn prior to and during the welding operation in order to protect the materials being welded.
Applicant is reminded that "expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Therefore the concept of two panels wherein one of the panels has a molded post extending 
Regarding clam 11, it is the examiner’s position that the vacuum draw inherently must be stopped after the welding operation in order to remove the finished workpiece from the chamber.
Regarding claim 12, it is the examiner’s position that holding the horn in place after welding is well known and conventional in the art in order to allow the melted or molten material to re-solidify and thereby prevent undesirable flow of such melted or molten material.

Claims 7-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US 2011/0186204) in view of Nakayama et al (US 2007/0040281) as described above in further view of Wang (US Patent 4,426,244).
Regarding claim 7, Cai and Nakayama do not disclose the cooling air as claimed by the applicant.  Regarding this difference, the applicant is directed to the reference of Wang.
Wang discloses a cooling device for ultrasonic horns. As shown in Figs. 1-2, ultrasonic horns 20 cooperate with anvil roller 14 to weld workpiece 16.  Air handling units 24 and 25 comprise blowers 34 and 36 and channels with walls 26-31 which direct cooling air against the sides of the horns. This cooling air has a temperature lower than the operating temperature of the horns and protects the electronic equipment from damage due to overheating (see col. 4, lines 61-68).

Regarding claim 8, it is the examiner’s position that it would have been obvious to one having ordinary skill in the art to stop the air flow when the ultrasonic horn and anvil unclamp and disengage the work pieces since the horn is not operating and therefore not generating heat during this period.
 Regarding claim 9, Applicant is reminded that "expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Therefore the concept of the post being made of a polymer and the cooling of the polymer increases the crystallinity of the polymer has been fully considered, but is not given patentable weight in so far as it does not affect the structure of the claimed apparatus. (See MPEP §2115).
Regarding claim 13, Wang discloses the cooling air is applied during the welding operation and has a temperature lower than the operating temperature of the horns. (See col. 4, lines 61-68). Thus it is the examiner’s position that the cooling air would have a temperature lower than the ambient temperature within the chamber of the apparatus of Cai in view of Nakayama.
claim 14, it is the examiner’s position that it would have been obvious to one having ordinary skill in the art to stop the air flow when the ultrasonic horn and anvil unclamp and disengage the work pieces since the horn is not operating and therefore not generating heat during this period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745